EXHIBIT32.2 CERTIFICATION PURSUANT TO18U.S.C. SECTION 1350,AS ADOPTED PURSUANT TO SECTION906OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Esterline Technologies Corporation (the “Company”) on Form10-Q for the period ended April1, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Form10-Q”), I, RobertD.George, Chief Financial Officer of the Company, certify, pursuant to 18U.S.C.§1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Form10-Q fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15U.S.C.78m or 78o(d)); and (2)The information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:May6, 2016 By: /s/ RobertD.George RobertD.George Chief FinancialOfficer, VicePresident,and Corporate Development
